Order filed, November 30, 2022.




                                      In The

                          Fourteenth Court of Appeals
                                 ____________

                               NO. 14-22-00312-CV
                                 ____________

                         BIJAN MERRIKH, Appellant

                                         V.

              JOSEPH COSTA AND JOHNA COSTA, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-28389


                                     ORDER

      The reporter’s record in this case was due May 24, 2022. See Tex. R. App.
P. 35.1. On October 4, 2022, this court reinstated this case and extended the time
to file the reporter’s record until November 3, 2022. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the
time prescribed in the previous request, we issue the following order.

      We order Monica Grassmuck, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM

Panel Consists of Zimmerer, Spain, and Hassan.